t c summary opinion united_states tax_court esther njoroge and paul kibiro petitioners v commissioner of internal revenue respondent docket no 18133-08s filed date esther njoroge and paul kibiro pro sese ronald s collins jr for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax in the notice_of_deficiency respondent made adjustments to petitioners’ income on the bases of discharge_of_indebtedness income disallowance of rental real_estate activity losses and resultant computational adjustments to itemized_deductions petitioners have conceded the discharge_of_indebtedness income issue accordingly the only issue remaining for decision is whether petitioners are entitled to deduct claimed rental real_estate activity losses of dollar_figure background some of the facts have been stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in delaware although neither party has addressed it we note that respondent also disallowed a dollar_figure tuition and fees expense deduction petitioners claimed on the return furthermore petitioners have not asserted that respondent’s computational adjustments to itemized_deductions are erroneous rule b provides that the petition in a deficiency action shall contain clear and concise assignments of each and every error which the petitioner alleges to have been committed by the commissioner in the determination of the deficiency or liability any issue not raised in the assignments of error shall be deemed to be conceded petitioners have not pleaded error regarding the disallowance of the deduction for tuition and fees expense nor have they pleaded error regarding the computational adjustments to itemized_deductions accordingly we deem any issue regarding the tuition and fees expense deduction and the computational issue regarding itemized_deductions conceded by petitioners petitioners are husband and wife in or about and petitioners acquired residential rental properties in worcester and springfield massachusetts the rental properties at the time the rental properties were acquired petitioner esther njoroge mrs njoroge was working as a nurse petitioners had very little knowledge about real_estate at the time they determined to invest during petitioners lived in worcester about an hour’s drive from the springfield property petitioners timely filed a joint form_1040 u s individual_income_tax_return for during both petitioners were employed as nurses petitioners reported wages salaries tips etc of dollar_figure and adjusted_gross_income of dollar_figure of these wages dollar_figure was earned by mrs njoroge on their form_1040 schedule e supplemental income and loss petitioners reported dollar_figure in rents received and dollar_figure in expenses thus petitioners reported a total rental real_estate loss of dollar_figure respondent mailed a notice_of_deficiency to petitioners dated date in the notice_of_deficiency respondent disallowed the entire dollar_figure loss that petitioners reported from the rental properties discussion deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to the deductions claimed rule a 503_us_79 292_us_435 pursuant to sec_7491 the burden_of_proof may be shifted to the commissioner where a taxpayer has introduced credible_evidence regarding factual issues relevant to ascertaining his tax_liability rule a petitioners have neither claimed nor shown eligibility for a shift in the burden_of_proof consequently the burden_of_proof remains with petitioners sec_469 generally disallows any passive_activity_loss for any taxable_year a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 the term passive_activity is defined as any activity involving the conduct of any trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity is treated as a per se passive_activity whether or not the taxpayer materially participates in the activity sec_469 there are two principal exceptions to the general disallowance rule_of sec_469 for rental real_estate activity the first exception is found in sec_469 sec_469 provides in general --in the case of any natural_person subsection a shall not apply to that portion of the passive_activity_loss or the deduction_equivalent of the passive_activity_credit for any taxable_year which is attributable to all rental_real_estate_activities with respect to which such individual actively participated in such taxable_year this exception in sec_469 is limited to losses that do not exceed dollar_figure sec_469 the dollar_figure maximum offset however begins to phase out for taxpayers whose adjusted_gross_income exceeds dollar_figure and is completely phased out for taxpayers whose adjusted_gross_income is dollar_figure or more sec_469 for this purpose adjusted_gross_income is determined without regard to any passive_activity_loss or any loss allowable by reason of subsection c sec_469 on their form_1040 petitioners reported adjusted_gross_income of dollar_figure on their attached schedule e they reported dollar_figure of either passive_activity_losses or losses determined under sec_469 consequently for this purpose petitioners’ adjusted_gross_income is modified by adding the dollar_figure loss back to the reported adjusted_gross_income of dollar_figure ie petitioners’ modified_adjusted_gross_income for purposes of sec_469 is dollar_figure because petitioners’ modified_adjusted_gross_income is more than dollar_figure they are not entitled to any offset under sec_469 the second exception under sec_469 applies special rules if the taxpayer is a real_estate_professional under sec_469 a taxpayer qualifies as a real_estate_professional and the rental real_estate activity of the taxpayer is not a per se passive_activity under sec_469 if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates see bailey v commissioner tcmemo_2001_296 in the case of a joint_return the requirements of sec_469 are satisfied if and only if either spouse separately satisfies the requirements sec_469 flush language as a result if either spouse qualifies as a real_estate_professional the rental activities of such spouse are not per se passive under sec_469 see sec_469 although a taxpayer may establish the extent of his or her participation in a real_estate business by any reasonable means sec_1_469-5t temporary income_tax regs fed reg date a postevent ballpark guesstimate will not suffice see lee v commissioner tcmemo_2006_193 bailey v commissioner supra carlstedt v commission tcmemo_1997_331 speer v commissioner tcmemo_1996_323 goshorn v commissioner tcmemo_1993_578 the record is devoid of any evidence establishing that either petitioner met the requirements of sec_469 petitioners have not provided even a ballpark guesstimate of the number of hours either of them spent on the rental real_estate activity nothing in the record establishes whether more than one-half of the personal services performed by either of petitioners was performed in their rental real_estate activity or whether either of them spent more than hours in that activity mr kibiro testified that he and his wife did not keep meticulous records regarding the rental properties and petitioners produced no such records at trial although mrs njoroge testified that she traveled to the springfield property two or three times a week there is no indication of the number of hours she spent working on the rental properties consequently petitioners have not established that they meet the requirements of either sec_469 or ii because petitioners have failed to establish that either spouse qualifies as a real_estate_professional under sec_469 their rental real_estate activity is per se passive under sec_469 petitioners have not met the requirements of any of the exceptions to the general disallowance rule_of sec_469 accordingly we sustain respondent’s determination to disallow the dollar_figure loss to reflect the foregoing decision will be entered for respondent
